department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date o f f ic e o f c h ief c o u n sel number release date cc ita cam-161449-01 uilc no memorandum for industry director heavy manufacturing transportation lm hmt from associate chief_counsel income_tax accounting subject refusal to rule on request for change in accounting_method legend company affiliates we are writing to inform you that we have declined to grant affiliates of company their request to change to the method of not accruing any portion of amounts to be received from providing services when such amounts on the basis of experience will not be collected the nonaccrual experience_method as provided in sec_448 of the internal cam-161449-01 revenue code for the taxable_year beginning date and ending date year_of_change sec_403 of the job creation and worker assistance act of the act pub_l_no which was signed into law on date amended sec_448 of the internal_revenue_code under sec_448 as amended the nonaccrual experience_method may be used only by persons that i provide services in the fields described in sec_448 or ii meet the dollar_figure gross_receipts_test in sec_448 the provision is effective for taxable years ending after date of enactment as a result of the amendment of sec_448 the company would not qualify to use of the nonaccrual experience_method for the taxable_year beginning date and later years if the service granted the taxpayer the change to the nonaccrual experience_method for the tax_year beginning date the taxpayer would be required to discontinue the method for the tax_year beginning date under section dollar_figure of revproc_2002_1 2002_1_irb_1 the service may decline to issue a letter_ruling when appropriate in the interests of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case in light of the amendment to sec_448 made by sec_403 of the act we declined to issue a ruling under section dollar_figure of revproc_2002_1 if you have any questions regarding this matter please call at
